Citation Nr: 1101857	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for residuals of a hernia.

3.  Entitlement to an increased initial evaluation for a right 
shoulder disability, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 
1980, from November 1990 to June 1991, and from December 2003 to 
March 2005.  He also served in the National Guard.  

The right shoulder matter comes to the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
transferred to the RO in Montgomery, Alabama.  The left knee and 
hernia matters come to the Board from an August 2007 rating 
decision of the VA RO in Montgomery, Alabama.

The Veteran testified at a hearing before the Board in August 
2010.  Additional evidence was submitted at that hearing, along 
with a waiver of any right to initial RO consideration of that 
evidence.

The issues of service connection for left knee disability and an 
increased initial evaluation for right shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has residuals of a hernia due to an injury which 
began in service.



CONCLUSION OF LAW

Residuals of a hernia are due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service incurrence 
or aggravation of an injury or disease, and (3) evidence of a 
nexus or a relationship between a current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

An April 1998 Report of Investigation Line of Duty and Misconduct 
Status reflects that the Veteran was diagnosed with a possible 
hernia sustained during heavy lifting in June 1997.  It was 
determined that the condition was not the result of military 
duty.  In March 1999, this determination was disapproved by 
authority of the Secretary of the Army and changed to: "In line 
of duty for left inguinal hernia and epigastric hernia."  It was 
noted that the Veteran's hernia was caused by lifting equipment 
during annual training.  

The Veteran underwent a VA examination in May 2007.  He reported 
surgery for repair of a ventral hernia in 1997.  He stated that a 
left inguinal hernia was also repaired at the same time.  He 
reported a scar in the upper abdominal area with a history of 
some itching, but otherwise he denied any other problems related 
to the ventral hernia repair.  He stated that he was unsure 
whether his acid reflux symptoms were related to the ventral 
hernia repair.  

Following physical examination, the examiner diagnosed scar from 
ventral hernia repair without any keloid formation of the scar.  

The Veteran underwent another VA examination in July 2007.  
Following physical examination, the examiner continued the 
diagnosis of scar from ventral hernia repair without keloid 
formation of the scar and noted that this should not affect any 
employment.  

The Veteran underwent another VA examination in July 2008.  He 
reported a ventral hernia repair in the 1990's.  Following 
physical examination, the examiner diagnosed ventral hernia 
repair.  

After a review of all available evidence in the claims folder, 
the Board finds that the evidence is at least in equipoise as to 
the etiology of the claimed residuals of a hernia, especially 
considering the March 1999 finding that the left inguinal hernia 
and epigastric hernia were incurred in the line of duty.  The 
claim of service connection for residuals of a hernia, therefore, 
is granted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the appellant as 
to the issue of service connection for residuals of a hernia is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board notes that in an October 
2006 communication, the RO informed the Veteran of the 
information and evidence necessary to substantiate the initial 
rating and effective date in the event his claim was successful.


ORDER

Entitlement to service connection for residuals of a hernia is 
granted.   


REMAND

VA outpatient treatment records dated in January 2008 reflect 
that the Veteran was denied Social Security disability benefits.  
It does not appear that any Social Security Administration (SSA) 
records have been obtained.  In Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) the U.S. Court of Appeals for Veterans Claims 
(Court) held that if VA does not seek to secure such records from 
SSA, it violates its duty to assist the claimant under 
38 U.S.C.A. § 5107(a).    

The Veteran testified at the August 2010 Board hearing that he 
injured his left knee during active duty for training (ACDUTRA).  
The Board notes that the Veteran underwent VA examinations in May 
2007, July 2007 and July 2008 with regard to the left knee 
disability issue.  The Board finds that the VA examinations and 
reports are inadequate, given the failure by the examiners to 
determine the etiology of any left knee disability.  The Board 
finds that the Veteran should be scheduled for additional VA 
examination with regard to the left knee disability issue.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current left knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current left knee disability is 
related to service, including any period 
of ACDUTRA.  A clear rationale should be 
provided for all opinions rendered.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

3.  Readjudicate the matters on appeal.  
If the left knee and right shoulder claims 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the claimant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


